AfrxanN 11.TEKAS

                              June 29, 1954



son. Fred C. Brigman,Jr.               opinion   NO. s-132
CountyAttorney
Uvalde county                         Re: Filing of campaigncontribution
Uvalde,Texas                              and expenditure statement6under
                                          Article14.08, Vernon’sTexas
                                          ElectionCode, where the filing
                                          date falls on Sunday,July 4;
Dear Mr. Brigman:                         and relatedquelrtions.

         You have requestedan opinionon the followingquestions:

         "1. Where the date for filingthe requiredsworn state-
    ment of the candidate'8expendituresfalls on a Sunday or a
    legal holiday,is the candidatepermittedto wait until the
    day followingsuch Sunday or legal holidayto file such morn
    statementof expensesin behalf of his candidacy?

         "2. If the candidateIs permittedto wait until the day
    followingsuch Sunday or legal holiday,and the CountyClerk's
    office is closedby permissionof the Conrmissioners
                                                     Court on
    the followingday, is the candidatepermittedto wait still
    anotherday to file such sworn statement?

         “3 . If the candidateie not permittedto wait until
    the day followingsuch Sundayor legal holiday,ie the Coun-
    ty Clerk required,or permitted,to keep his officeopen on
    such Sunday or legal holidayfor filingsuch etatemente,or
    may he close his officeand the candidatewho fails to file
    hi6 statementthe day before such Sunday or legal holiday
    lose his right to have his name placed on the ballot?"

          Article 14.08,Vernon'sTexas ElectionCode, requirescandidates
to file statementsof campaigncontributions and expenditures"at intervals
of twenty (20) days beginningsixty (60) days next precedingthe date of
any electionIn which the candidate'sname appear0on the ballot." Unlike
furtherprovisionsof the statutewhich requirethe filingof additional
statementswithin a certainnumber of days computedfrom the day of the
election,this part of the statutecalls for the filingof the statements
on fixed days.

          Statement8by candidate8for county offices,aa definedin Arti-
cle 14.01,Vernon'sElectionCode, are to be filed with the county clerk,
and those by candidatesfor districtand state officesare to be filed with
the Secretaryof State.
Hon. Fred C. Brigran,JP., page 2 (S-132)



         Your inquiryis occasionedby the fact that the third statementin
the Mries precedingthe July primariesthis year is due on Sunday,July 4.

          Ye can give you an officialrulingon these questionsonly from
the standpointof determiningthe powersand dutiesof the county clerks.
But Incidentalto thla determinationit will be helppU1to considervhether
the time for filing is extendedunder the statedcircumstances.We shall
considerthe questionswith specialreferenceto the statementwhich is
due on July 4, 1954.

          The generalrule is that a public officerIs not requiredto keep
his office open on Sunday or on any legal holidayon which public offices
may be closed. HanoverFire Ins. Co. Y. Shrader,89 Tex. 35, 33 S.W. 112
(1895);Feaeendenv. Terrell,100 Tex. 273, 98 SOW, 640 (1907)- We are of
the opinionthat the Legislaturehad no intentionof requiringthe Secre:
tary of State and the countyclerksto remain open on Sundaysand holidays
for the purposeof receivingthe statementsprescribedby Article 14.08,
and we thereforeare not faced with the matter of publicpolicy which would
be involvedin requiringofficialsto labor on the ChristianSabbath. This
conclusionis supportedby the fact that the law of this State generally
recognizesthat where a statuterequiresan act to be done on a certain
day and that day falls on Sunday or a holiday,the time for performanceis
extendeduntil the followingbusinessday unless the rtatuteexpresslyor
by necessaryimplicationnegativesthe extension. It is our opinionthat
the time for filing statementsunder the 20-day-interval provisionis ex-
tended in accordancewith this rule, and thereforethe closingof the of-
fice will not preventfull compliance with the statute.

          There is .sdistinctionbetweenBets which must be done on a cer-
tain day and acte which must be done within a certainperiod of time. In
the latter situation, the fact that the last day for performancefalls on
Sunday or a holidaydoes not,extendthe time for performanceunless the
time allowedi6 very short. But where the act must be done on one certain
day or within the space of only one or two days, the tlms for performance
is extendeduntil the followingbusineesday if the day for parfo-ce
falls on Sunday or a holiday, BanoverFire Ins. Co. v. Shrader,supra.

          Clearly,we think,the clerk la not requiredto remsin open on
Sunday,July 4, There Is no generalstatuteauthorizingpublic office0to
be closedon the followinghlonday where a legal holidayfalla onSunday,
but customand popularacceptancesanctionthe practiceof observingthe
followingMonday as a legal holidaywhere Independence Day falls on Sunday.
Blackmanv. SousingAuthorityof the City of Dallas,254 S.W.2d 103 (Tex.
sup. 1953)s This customwas recognizedby the Legislaturein Section2 of
Chapter230, Acts 50th Leg., 1947, when it enacteda provision(Article
4591d,,Vernon'sCivil Statutes)expresslyadhoriring banks to remain.
closed on the followingMonday where a legal holidayfalls on Sunday.Slm-
ilarly,the currentappropriationact for state departments,institutions,
and agenciesauthorizesstate officesto be closed on Monday,July 5,~by
providingthat when a holidaydefinedby Articles4591 and 4591d,V.C.S.,
~fallaon a Sunday,the followingMonday shallbe deemedto be the holiday.
Hon. Fred C. Brigman,Jr., Page 3 (S-132)



Sec. 5, Art. VI, Ch. 81, Acts 53rd Lag,, R.S., 1953. This is clear author-~
ity for the Secretaryof State to remain closed on Monday,July 5. We also
think that the commissioners' court of a countymay properlyauthorizethe
closingof countyofficeson this day and that the countyclerk would not be
requiredto ,keephis officeopen in that event. It is our opinion,there-
fore, that In those countieswhere Monday, July 5, is declareda legal hol-
iday for countyoffices,the statementswhich fall due on Sunday,July 4,
will be filed in full compliancewith Article 14-08 if they are filed on
Tuesday,July 6.

          It is our furtherview that sinceMonday,July 5, is generally
treatedaa a legal holidayby commonacceptance,a candidateie not required
to ascertainwhetherthe commissioners'  court has actuallyauthorizedthe
closingof countyofficeson that day and that he will have fully complied
with the filingrequirementIf hia otatementis filed on Tuesday,July 6,
regardlessof the action of the coranissionera court. If we are Incorrect
in this view, this filingwill be in substantialcompliancewith Article
14.08 in any event. The El Paso Court of Civil Appealshas recentlyheld
that a substantialcompliancewith Article14.08 is sufficient,and that
there had been substantialcompliancewhere a statementdue on May 25 wa8
filed on day 26* Welsch v0 Crawford,decidedJune 21, 1954 (not yet report-
ed).

          We wish to point out that this opinionis limitedto statements
which are filed under the 20-day-interval provisionof Article 14.08.

          In view of the answersto your other queetlons,it is not neces-
sary to answeryour questionwhetherthe county clerk is permittedto keep
his office open on Sunday or on a legal holiday, However,we will state.
that even though he IS not requiredto do SO, he may keep his office open
if he so chooses,and filingsacceptedat that time will be valid. Hanover
Fire Ins. Co. v. Shrader,supra;Stephensv~ Porter,69 S.W. 423 (Tex.Civ.
~APP.1902). It followsthat the statutewill also be compliedwith if the
county clerk acceptsthe statementon July 4 or July 5.

          You have also requestedan opinionon whetherArticle 14.G8,Ver-
non's ElectionCode, has the effect of repealingArticle269 of the Penal
Code. Article269 was enactedas a part of the statutewhich was later
codifiedin Chapter14, Title 50 of the Revised Civil Statutesof 1925. It
is the Penal Code counterpartof Article.3172of the 1925 Revi,sed
                                                               Civil
Statutes,which requiredthe filingof etatementsof campaigncontributions
and expendituresin primaryelections. Article3172 was expresslyrepealed
along with the remainderof Chapter14 of Title 50 when the ElectionCode
of 195lwas enacted. While Article269 of the Penal Code wa8 not expressly
repealed,It is our opinionthat the Legielatureintendedto and did repeal
this articlebv the enactmentof the comnrehensive provisionscoveringthe
same subjectmatter in Article14~8 of the,preaent-Election  Code. State
v. International&G.E. R. Co., 57 Tex. 534 (1882);Motor Inv, Co. vxy
   Haml     4       486 179 S.W.2d 278 (1944);Haroldv. State, 16 Tex.
iip. 15~{1~8~)~~obert~onv. State, 70 Tex. Grim. 307, 159 S.W. 713 (1913).
Hon. Fred C, Brigman,Jr., page 4 (S-132)     "



In reachingthis conclusionwe have taken into considerationthe provision
in Section2 of the statuteenactingthe ElectionCode (Ch. 492, Acts 52nd
wt., 1951) that "nothingin this Act shallbe construedas repealingor
in any,wayaffectingthe legalityof any penal provisionof the existing
law." We interpretthis provisionas applyingonly to those penal provi-
sions which would not be affectedby the acceptedNles of statutorycon-
stNction.




         Where the date for filing statementsof campaigncontri-'
    butionSand expendituresunder Article'14.08,  Vernon'sElec-
    tion Code, falls on a Sunday or a legal holiday,a candidate
    may wait until the day followingsuch Sunday or legal holiday.
    to file the statement;and where the filing date falls on a
    Sundaywhich is also a legal holiday,and the followingMan-
    day is treatedas a legal holidayby customand popularac-
    ceptance,the candidatemay file the statementon the follow-
    ing Tuesdayorthe next followingday that is not a Sunday
    or a legal holiday- Statementswhich ara due on Sunday,July
    4, mpy be filed on Tuesday,July 6.

          A county clerk is not required,but is permitted,to
     keep his office open on Sunday or a legal holiday,and he may
     lawfullyaccept campaignstatementsfor filingat that time.

         Article 269 of the Penal Code, relatingto statementsof
     campaigncontributions and expenditures,was repealedby the
     enactmentof Artic:le140~8, Vernon'sElectionCode.

APPROVED:                              Yours very tNly,

BurnellUaldrep                         JOHHBEE SHEPPERD
Reviewer                               AttorneyGeneralof Texas

J, A. Amis, Jr,
Reviewer                                   43  -LlzhslG
                                           B. DuncanDavis
Robert S. Trotti
First Assistant


                                           Mary K,-Wall
                                              Assistants